     20-01230-mg         Doc 8     Filed 12/08/20 Entered 12/08/20 08:44:46                Main Document
                                                 Pg 1 of 2
                                                                                            David A. Blansky, Esq.
LAMONICA HERBST & MANISCALCO, LLP                                                                          Partner
Moving Forward. Staying Ahead.®                                                                  516.826.6500 x207
                                                                                              dab@lhmlawfirm.com


                                                      December 7, 2020

    Via ECF
    Honorable Martin Glenn
    United States Bankruptcy Court
    Southern District of New York
    One Bowling Green
    New York, NY 10004-1408

                             Re:     Lee Alexander Bressler
                                     Chapter 7
                                     Case No. 18-13098 (MG)
                                     Messer, as Trustee v. Amy L. Bressler, as Trustee
                                     of the 83 Spring Close Trust
                                     Adv. Pro. No. 20-01230-MG

    Dear Judge Glenn:

           As directed by the Court at the hearing held last Monday, November 30, 2020, counsel to
    the Trustee and Defendants have conferred concerning Defendants’ pending motion to dismiss
    [Dkt Nos. 4-5] and the prospect of this adversary proceeding be consolidated or tried jointly with
    adversary proceeding no. 19-01127-MG.

        Subject to the Court’s approval, the parties jointly propose to proceed as follows:

        1. Defendants’ shall withdraw their motion to dismiss, without prejudice.
        2. Defendants shall file and serve their answer to the Trustee’s complaint no later than
           December 31, 2020.
        3. Defendants shall serve any non-party subpoenas no later than December 31, 2020, which
           subpoenas shall require that documents be produced on or before January 15, 2021 and
           that parties appear to be deposed on or before January 31, 2021.
        4. Following receipt of Defendants’ answer, on or before January 15, 2021, the Trustee shall
           serve any discovery demands or subpoenas necessary to supplement the discovery taken
           in adversary proceeding no. 19-01127-MG.
        5. The parties consent to this adversary proceeding and adversary proceeding no. 19-01127-
           MG being tried jointly, under Rule 42(a)(1) and (3) of the Federal Rules of Civil
           Procedure, as made applicable by Rule 7042 of the Federal Rules of Bankruptcy
           Procedure.
        6. Depending on whether the Trustee requires any further discovery, the parties propose to
           jointly try the matters in either February or March 2021.




        3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
 20-01230-mg                      Doc 8            Filed 12/08/20 Entered 12/08/20 08:44:46                                            Main Document
                                                                 Pg 2 of 2
LAMONICA HERBST & MANISCALCO, LLP

December 7, 2020
Page -2-

    Although Amy Bressler consented to this Court’s entry of a final order in connection with
adversary proceeding no. 19-01127-MG, Defendants do not consent to this Court’s entry of a
final order in connection with this adversary proceeding.

                                                                                  Respectfully submitted,

                                                                                  s/David A. Blansky
                                                                                  David A. Blansky

DAB:rrl
cc:   Chester R. Ostrowski, Esq. (Via ECF & E-Mail)
      Gregory Messer, as Trustee (Via E-Mail)
M:\Documents\Company\Cases\Bressler, Lee\Adversary Proceedings\83 Spring Close Veil Piercing Adv Pro\LTR MG re motion to dismiss.doc




MEMORANDUM ENDORSED. IT IS SO ORDERED.

DATED: December 8, 2020

                                                                                             ___________/s/Martin Glenn____________
                                                                                             UNITED STATES BANKRUPTCY JUDGE




      3305 Jerusalem Avenue, Wantagh, New York 11793│ p: 516.826.6500 │ f: 516.826.0222│ www.lhmlawfirm.com
